Citation Nr: 1711722	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-43 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran and his representative testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing has been associated with the record.

The Board remanded this claim in April 2015.  The claim has since returned for further appellate consideration.


FINDINGS OF FACT

1.  Prior to April 5, 2012, the Veteran's hearing loss manifested with Level II hearing acuity at worst in both ears.

2.  From April 5, 2012 to February 25, 2014, the Veteran's manifested with Level VII in the right ear and Level VI in the left ear.

3.  From February 26, 2014 to the present, the Veteran's hearing loss manifested with Level II hearing acuity at worst in both ears.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss prior to April 5, 2012 and from February 26, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.85, Diagnostic Code 6100 (2016).
2.  The criteria for a 30 percent rating for bilateral hearing loss prior from April 5, 2012 to February 25, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran's bilateral hearing loss claim arises from his disagreement with the rating assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran in the development of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veterans record includes his service treatment records (STRs), post-service VA treatment records, lay statements in support of the claim, and hearing transcript.  The Veteran was afforded pertinent VA audiological compensation examinations in December 2007, April 2012, February 2014, and August 2015. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the March 2015 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his hearing loss disability is related to service.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record. Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice and has had a meaningful opportunity to participate effectively in the development of this claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this appeal have been satisfied.

II.  Increased Rating - Bilateral Hearing Loss 

The Veteran contends that his hearing loss is more severe than his current noncompensable rating.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016). When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85 (a) (2016).

Once a hearing disability is established, a numeric designation of hearing impairment is determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85 (b), Table VI.  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  38 C.F.R. § 4.85 (e), Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Table VI is generally used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate.  In that case, Table VIa ("Numeric Designation of Hearing Impairment Based Only on Pure tone Threshold Average") is used.  38 C.F.R. § 4.85 (c).  Table VIa may also be used when the puretone thresholds for each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the puretone threshold is 30 decibels or lower at 1000 Hertz, and 70 decibels or higher at 2000 Hertz, or when the examiner has certified that speech discrimination testing is not appropriate.  38 C.F.R. § 4.86.

Turning to the relevant evidence, the Veteran's bilateral hearing loss is currently rated under DC 6100 as noncompensable.  38 C.F.R. §§ 4.85.  

The Veteran's hearing was tested at the December 2007 VA audiological examination, revealing the following results:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
70
80
54
LEFT
25
35
70
85
54

Speech recognition score was 88 percent in both ears.  The VA examiner diagnosed sensorineural hearing loss in both ears.  The average losses were 54 decibels in both ears.  Under Table VII, his hearing acuity was Level II for both ears, which corresponds to a 0 percent rating.  

In an August 2008 statement, the Veteran contended that the tests he performed at Lackland AFB showed his hearing was so bad that they were considering changing his job title.  In addition, he was embarrassed when he had to ask people to repeat themselves or for him to answer something completely different from what was asked.  See August 2008 statement.  

An April 2012 VA audiological examination showed puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
55
80
95
70
LEFT
45
45
75
90
63.75

Speech recognition score was 60 percent in right ear and 64 percent in left ear.  Although the VA examiner diagnosed sensorineural hearing loss in both ears, the examiner also indicated that no records were reviewed for the examination.  He had normal acoustic immittance in both ears.  However, he also had abnormal ipsilateral acoustic reflexes and contralateral acoustic reflexes in both ears.  Based on the Veteran's reported history, the examiner indicated the Veteran's disability had a functional impact on his daily life, including his ability to work.  The Veteran explained that he had difficulty understanding in crowds and communicating with his wife.  In addition, the examiner noted the test results were valid for rating purposes.  Under Table VII, the Veteran's acuity was Level VII in the right ear and Level VI in the left ear, which corresponds to a 30 percent rating.  

In February 2014, the Veteran was afforded an additional audiological examination.  Puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
65
80
49
LEFT
20
25
60
85
48

Speech recognition score was 90 percent in his right ear and 94 percent in his left ear.  The VA examiner diagnosed sensorineural hearing loss in both ears.  He had normal acoustic immittance in both ears, but he also had abnormal ipsilateral and contralateral acoustic reflexes in both ears.  The Veteran reported difficulty hearing and understanding others even when wearing his hearing aids.  Under Table VII, his hearing acuity was Level II in his right ear and Level I in his left ear, which corresponds to a 0 percent rating.  

The Veteran was afforded an additional audiological examination in August 2015.  Unfortunately, the examiner was unable to repot a current level of severity of hearing loss due to poor inter-test consistency.  The Veteran did not respond consistently to puretone stimuli during the examination.  He was reinstructed with no improvement.  The Veteran responded with half word spondees during speech reception threshold testing.  His admitted puretone average was 30 DB above his admitted speech reception threshold in the left ear and 17 dB above in the right ear, which was consistent with non-organic hearing loss.

The Veteran was afforded four audiological examinations during this appeal and only one examination showed a compensable level of hearing loss.  It is during this period of time that the Board is granting a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The December 2007 examination showed hearing acuity was Level II for both ears, which corresponds to a noncompensable rating.  The April 2012 examination reflected acuity at Level VII in the right ear and Level VI in the left ear, corresponding to a 30 percent rating.  The February 2014 examination showed his hearing acuity was Level II in his right ear and Level I in his left ear, which corresponds to a noncompensable percent rating.  And finally, the August 2015 examiner could not make any findings based on the poor inter-test consistency.

The Veteran, as a lay person, is competent to report observable symptoms of hearing loss in his ears.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as a layperson, the Veteran is not competent to comment on its severity because that is a complex medical question, and determined through audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the August 2015 VA examiner could not make any findings due to the Veteran's inconsistent responses during the examination.  

Given the testing results above, the Board finds that the Veteran's bilateral hearing loss is noncompensable prior to April 5, 2012 and from February 26, 2014 to the present.  However, the Veteran is entitled to a staged 30 percent rating from April 5, 2012 to February 25, 2014.  

III.  Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss disability are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology.  The Veteran's signs and symptoms and their resulting impairment, are contemplated by the rating schedule.  Therefore, those criteria are not inadequate, and a referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008).

As shown above, the Veteran's bilateral hearing loss disability is primarily productive of difficulty hearing and listening.  Notably, these signs and symptoms are not only contemplated by the rating schedule, but they are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, at *6-7 (U.S. App. Vet. Cl. Mar. 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495   (Fed. Cir. 2016).  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, an extraschedular rating is not warranted.
	

ORDER

Entitlement to a compensable rating for bilateral hearing loss prior to April 5, 2012 and from February 26, 2014, is denied.

Entitlement to a 30 percent rating for bilateral hearing loss from April 5, 2012 to February 25, 2014, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


